
	

113 S421 IS: Freedom to Fish Act
U.S. Senate
2013-02-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 421
		IN THE SENATE OF THE UNITED STATES
		
			February 28, 2013
			Mr. Alexander (for
			 himself, Mr. McConnell,
			 Mr. Corker, and Mr. Paul) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Environment and Public Works
		
		A BILL
		To prohibit the Corps of Engineers from taking any action
		  to establish a restricted area prohibiting public access to waters downstream
		  of a dam, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Freedom to Fish
			 Act.
		2.Restricted areas
			 at corps of engineers dams
			(a)In
			 generalNotwithstanding any other provision of law, the Secretary
			 of the Army, acting through the Chief of Engineers, shall not take any action
			 to establish a restricted area prohibiting public access to waters downstream
			 of a dam owned by the Corps of Engineers.
			(b)ExclusionFor
			 purposes of this Act, installing and maintaining sirens, strobe lights, and
			 signage for alerting the public of hazardous water conditions shall not be
			 considered to be an action to establish a restricted area under subsection
			 (a).
			(c)Effective
			 date
				(1)In
			 generalSubject to paragraph (2), this section shall apply to an
			 action described in subsection (a) on or after August 1, 2012.
				(2)Existing
			 restrictionsIf the Secretary of the Army, acting through the
			 Chief of Engineers, has taken an action described in subsection (a) during the
			 period beginning on August 1, 2012, and ending on the date of enactment of this
			 Act, the Secretary shall—
					(A)cease
			 implementing the restricted area resulting from the action; and
					(B)remove any
			 barriers constructed in connection with the restricted area.
					
